1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JESSE D. ALLRED,                )                    Case No.: 1:16-cv-01571-LJO-SAB (PC)
                                     )
12              Plaintiff,           )
                                     )                    ORDER GRANTING DEFENDANTS’ REQUEST
13           v.                                           TO EXTEND THE DISPOSITIVE MOTION
                                     )                    DEADLINE TO NOVEMBER 5, 2018
14                                   )
     CALIFORNIA DEPARTMENT OF
                                     )                    [ECF No. 43]
     CORRECTIONS AND REHABILITATION,
15                                   )
     et al.,                         )
16              Defendants.          )

17            Plaintiff Jesse D. Allred is appearing pro se and in forma pauperis in this civil rights action
18   pursuant to 42 U.S.C. § 1983.
19            Currently before the Court is Defendants’ request to extend the dispositive motion deadline,
20   filed October 22, 2018.
21            Good cause having been demonstrated, the dispositive motion deadline is extended to
22   November 5, 2018.
23
24   IT IS SO ORDERED.
25
     Dated:     October 24, 2018
26                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                           1
